Citation Nr: 0944976	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for neck disability, 
degenerative joint disease of the cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1950 to May 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO previously characterized (in a 
January 2008 rating decision) the issue of whether there is 
new and material evidence to reopen a claim for service 
connection for a right shoulder disability as a new claim for 
service connection.  A review of the file, however, indicates 
that service connection was previously denied for a right 
shoulder disability (claimed as arthritis) in a September 
1954 rating decision.  Thus, the Board has re-characterized 
that issue as a request to reopen.

The reopened claims (reopened herein) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a neck injury was 
previously denied in rating decisions dated April 1991 and 
August 1997, respectively.  After being notified of those 
decisions, the Veteran failed-in both cases-to perfect a 
timely appeal.  The evidence received since the August 1997 
decision is new in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence, 
however, is not material because it does not raise a 
reasonable possibility of substantiating the claim for 
service connection.

2.  The claim for service connection for a low back 
disability-claimed at different times as arthritis and 
spondylolisthesis, possible intervertebral disc rupture-was 
previously denied in rating decisions dated September 1954, 
May 1968, and July 1990, respectively.  After being notified 
of those decisions, the Veteran failed-in each case-to 
perfect a timely appeal.  The evidence received since the 
June 1990 decision is new in that it is not cumulative and 
was not previously considered by decisionmakers.  The 
evidence is also material because it raises a reasonable 
possibility of substantiating the claim for service 
connection.

3.  The claim for service connection for a right shoulder 
disability was previously denied in a rating decision dated 
September 1954.  After being notified of that decision, the 
Veteran failed to perfect a timely appeal.  The evidence 
received since the September 1954 decision is new in that it 
is not cumulative and was not previously considered by 
decisionmakers.  The evidence is also material because it 
raises a reasonable possibility of substantiating the claim 
for service connection.


CONCLUSIONS OF LAW

1.  The August 1997 decision that denied and declined to 
reopen the claim for service connection for a neck disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  The Veteran has not submitted new and material evidence 
to reopen his claim for service connection for a neck 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The June 1990 decision that denied and declined to reopen 
the claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

4.  The Veteran has submitted new and material evidence to 
reopen his claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The September 1954 decision that denied the claim for 
service connection for a right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

6.  The Veteran has submitted new and material evidence to 
reopen his claim for service connection for a right shoulder 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that new and 
material evidence has been submitted sufficient to reopen his 
claims for service connection for neck, low back, and right 
shoulder disabilities.  Initially, it is noted that VA has a 
duty to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When a claimant submits a request to reopen a previously 
denied claim, VA must notify the claimant of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Moreover, VA must notify the 
claimant specifically of the basis on which the prior claim 
was denied (that is, identify the missing element or 
elements) and describe what evidence would be necessary to 
establish the previously missing element(s).  Id. at 9-10.

In this case, with regard to the claims to reopen, in a 
letter dated September 2007, VA notified the Veteran of the 
general requirements for service connection; definitions of 
"new" and "material"; information as to why his claims for 
back and neck disabilities, respectively, were previously 
denied; information on what specific evidence was needed to 
reopen the claims; and an explanation about how disability 
evaluations and effective dates are assigned.

The Board notes that the September 2007 letter did not notify 
the Veteran of information concerning the reasons why his 
earlier claim for a shoulder disability was previously 
denied.  Nor did the notice provide information on what 
specific evidence was needed to reopen that claim.  (The RO 
initially treated this claim as a new claim for service 
connection.)

Nevertheless, the Board finds that this was harmless error.  
Only prejudicial notice errors merit remand.  Shinseki v. 
Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that notice 
errors must be examined in the context of the facts of the 
particular case to determine whether they are prejudicial); 
see also 38 U.S.C.A. § 7261(b)(2) (West 2002); 38 C.F.R. § 
19.9(a) (2008).  A prejudicial error is one that affects the 
"essential fairness" of the adjudication by depriving the 
claimant of a "meaningful opportunity to participate 
effectively" in the adjudication of the claim.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

Here, in light of the Board's decision to reopen the 
Veteran's claim for service connection for a right shoulder 
disability, the Board finds there can be no possibility of 
prejudice to the Veteran by reason of this notice error, and 
therefore, no additional notice is needed.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  In short, VA has fulfilled its duty to 
assist in every respect.


II.  Request to Reopen

In a September 1954 rating decision, the RO denied claims for 
service connection for arthritis of the spine and right 
shoulder.  In February 1967, the RO denied a new claim for 
service connection for rheumatoid arthritis that particularly 
affected, among other things, the back and right shoulder.  
In May 1968 and July 1990, the RO declined to reopen the 
claim for service connection for a low back disability 
 
In April 1991, the RO denied a claim for service connection 
for a neck condition.  In August 1997, the RO declined to 
reopen the claim.

In January 2008, the RO denied a new claim for service 
connection for a right shoulder disability, and declined to 
reopen claims for a neck (degenerative joint disease, 
cervical spine) and back disability (spondylolisthesis, 
possible intervertebral disc rupture).  (The Board notes that 
the claim for a right shoulder disability should have been 
treated as a request to reopen, rather than as a new claim.)  
In April 2008, the RO reconsidered its January 2008 rating 
decision, and declined to reopen claims for right shoulder, 
neck, and back disabilities, respectively.  The Veteran now 
appeals the RO's determination that he has not submitted new 
and material evidence to reopen his claims for service 
connection for right shoulder, neck, and back disabilities, 
respectively.

Except for the April 2008 rating decision, each of the above 
referenced decisions is final.  A claim becomes final upon 
denial on appellate review or the expiration of one year 
after the date of the RO's notice of allowance or 
disallowance, whichever is earlier.  38 U.S.C.A. §§ 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  A finally 
adjudicated claim may be reopened if the claimant submits new 
and material evidence.  38 C.F.R. § 3.156(a).  New evidence 
is (1) existing evidence not previously submitted to agency 
decisionmakers (2) that is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  Material evidence is 
existing evidence (1) that, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and (2) that raises 
a reasonable possibility of substantiating the claim.  Id.

The Board is obligated to consider lay evidence submitted by 
a claimant.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  When deciding whether to reopen a finally 
adjudicated claim, the Board presumes newly submitted 
evidence to be credible for purposes of determining whether 
such evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).




A.  Neck Disability

The Veteran's previous claim for service connection for a 
neck disability-claimed as degenerative joint disease, 
cervical spine-was denied in August 1997 because, although 
the evidence showed that the Veteran was being treated for 
degenerative joint disease of the neck, the evidence did not 
show any complaints of, treatment for, or diagnosis of a neck 
injury, or a chronic neck condition, including arthritis, 
during service.  According to the prior decision of April 
1991, it was correctly noted that the evidence did not 
indicate that the Veteran developed degenerative joint 
disease of the neck within the one-year presumptive period 
following service.

Pertinent evidence of record at the time of the most recent 
final denial of the claim includes service treatment records 
that confirm that the Veteran had an in-service slip-and-fall 
accident in February 1952, wherein he slipped on a rain-
soaked ladder and fell approximately ten feet, fracturing his 
right radius (forearm) and sustaining multiple abrasions to 
both legs and a contusion of the hip; a follow-up visit two 
months later (in April 1952), wherein the examiner noted that 
the Veteran had fallen about fourteen feet, and in so doing 
had broken his right arm and bruised his right hip and right 
shoulder; a May 1954 diagnosis of arthritis, due to direct 
trauma, in the right wrist and elbow (approximately eighteen 
days before his service discharge); a comment by the examiner 
(in May 1954) that there were "no other disabilities to be 
reported at th[at] time"; and a documented report of neck 
pain at a VA examination in June 1959 (the first documented 
complaint of neck pain in the record).

Evidence received in support of this application to reopen 
includes a statement obtained from an eyewitness to the 
Veteran's in-service slip-and-fall; the Veteran's statement 
that his current neck condition relates back to his in-
service slip-and-fall; and private medical records that 
reflect ongoing treatment for neck pain.  The eyewitness's 
statement recounted, in pertinent part, that the Veteran fell 
twenty feet or more to the steel deck of the ship, injuring 
his right wrist, elbow, shoulder, hip, and "maybe more."

The eyewitness's account of the slip-and-fall is clearly 
"new" evidence because it was not previously submitted to 
agency decisionmakers, and it is not cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened (it is the only 
statement in the file from an eyewitness).  Unfortunately, 
however, it is not "material" evidence because although it 
relates to an unestablished fact necessary to substantiate 
the claim (namely, an in-service neck injury), it does not 
raise a reasonable possibility of substantiating the claim.  
At best, the statement shows that the Veteran might have 
("maybe") suffered some other injury, including possibly a 
neck injury, at the time of the slip-and-fall.  The record 
contains no documentation of an in-service neck injury.  
Moreover, the evidence does not show that the Veteran alleged 
or complained of neck pain in the period immediately 
following service, although during that period he was 
claiming consistently that his right shoulder and low back 
were painful.

In short, the new evidence does not raise a reasonable 
possibility of showing, alone or together with other 
evidence, an in-service neck injury.  Accordingly, the Board 
declines to reopen the claim for service connection for a 
neck disability, degenerative joint disease of the cervical 
spine.


B.  Low Back Disability

The Veteran's previous claim for service connection for a low 
back disability was denied because, although the evidence 
showed a current diagnosis of spondylolisthesis, possible 
intervertebral disc rupture, the evidence did not show any 
complaints of, treatment for, or diagnosis of a back injury, 
or a chronic back condition, including arthritis, during 
service.

Evidence of record at the time of the most recent final 
denial of the claim for service connection for a low back 
disability included service treatment records that confirmed 
the occurrence of an in-service slip-and-fall accident (as 
discussed above); records of in-service follow-up visits 
related to the slip-and-fall injuries that  were silent as to 
any complaints of, treatment for, or diagnoses of back pain 
or other back injury; and records of post-service medical 
examinations, discussed in more detail below, relating to the 
Veteran's low back disability.

Evidence received in support of this application to reopen 
includes the eyewitness's statement describe above 
(recounting that the Veteran injured his right wrist, elbow, 
shoulder, hip, and "maybe more"); the Veteran's statement 
that his current back condition stems from the in-service 
slip-and-fall; and private medical records that reflect 
ongoing treatment for back pain, including a November 2007 
diagnosis of grade one or grade two anterior 
spondylolisthesis of L5 on S1.

The Board determines that this newly submitted evidence, when 
taken together with other evidence of record, is new and 
material.  In June 1954-the first month following separation 
from service--the Veteran underwent a private medical 
examination wherein he reported that during service he had 
fallen from a boat davit, fracturing his right arm, and that 
he had experienced pain in his back and shoulders since the 
fall.

Two months later, in August 1954, the Veteran underwent a VA 
physical examination wherein he reported that his back and 
shoulder ached, especially in very damp weather.  He felt 
pain in both shoulders, the low back (felt like the muscles 
were tight), and in the thoracic spine, especially between 
the shoulder blades.  He stated that the pain in his low 
back, thoracic spine, and both shoulders had come on 
gradually, approximately two years after his slip-and-fall, 
and with no major trauma at the onset of pain.  On 
examination, there was no heat, redness, or swelling of any 
joint.  He was able to come within about two inches of 
touching the floor on forward flexion of spine.

In October 1966, the Veteran presented at a VA examination, 
complaining of back pain in his fifth vertebra.  X-ray 
findings showed a "suggestion" of spondylolysis on the left 
side at L5 without evidence of slipping.  

In November 2007, he was diagnosed with grade one or grade 
two anterior spondylolisthesis of L5 on S1.

The newly submitted evidence is "new" because it was not 
previously considered and is not cumulative or redundant.  It 
is "material" because although it relates to an 
unestablished fact necessary to substantiate the claim 
(namely, an in-service back injury), and it raises a 
reasonable possibility of substantiating the claim.  The 
evidence, taken as a whole, shows that the Veteran currently 
suffers from a back disability that has gradually become 
worse.  The first documented complaint of low back pain was 
less than one month following separation from service.  
Although examination at that time could not detect a 
diagnosable condition, his condition gradually deteriorated 
until the present time.  He is currently diagnosed with grade 
one or grade two anterior spondylolisthesis.

The Board finds that the evidence, taken as a whole, raises a 
reasonable possibility of substantiating his claim, and 
therefore reopens the claim for service connection for a low 
back disability.  See 38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (new evidence that 
paints a "more complete picture" of the circumstances 
surrounding the origin of a veteran's injury or disability is 
sufficient to reopen a claim, even if it may not convince the 
Board, ultimately, to grant the claim).  


C.  Right Shoulder Disability

The Veteran's previous claim for service connection for a 
right shoulder injury was denied because the evidence did not 
show any current diagnosis of a right shoulder condition.
 
Evidence received in support of this application to reopen 
includes the eyewitness's statement described above (that the 
Veteran injured, among other things, his right shoulder); the 
Veteran's statement that his current shoulder condition stems 
from the in-service slip-and-fall; private medical records 
that reflect ongoing treatment for worsening right shoulder 
pain; and a July 2007 diagnosis of a superior subluxation of 
the humeral head almost contacting the acromion, consistent 
with a tear of the supraspinatus tendon and superior 
subluxation of the humeral head.

The Board determines that this evidence, when viewed in light 
of other evidence of record, is new and material.  Service 
treatment records show that the Veteran complained of a right 
shoulder "bruise" within two months of his slip-and-fall 
accident.  And within one month of his separation from 
service, the Veteran had sought medical attention for 
persistent pain in his right shoulder.  The Board finds that 
the newly submitted evidence is "new" because it was not 
previously considered and is not cumulative or redundant, and 
it is "material" because it relates to an unestablished 
fact necessary to substantiate the claim (namely, an current 
disability), and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (new evidence that 
paints a "more complete picture" of the circumstances 
surrounding the origin of a veteran's injury or disability is 
sufficient to reopen a claim, even if it may not convince the 
Board, ultimately, to grant the claim).  Accordingly, the 
Board reopens the Veteran's claim for a right shoulder 
disability.


ORDER

The request to reopen the claim of entitlement to service 
connection for a neck disability is denied.

The claim of entitlement to service connection for a low back 
disability is reopened.

The claim of entitlement to service connection for a right 
shoulder disability is reopened.




REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a right shoulder 
disability and a low back disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as arthritis, when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

The Veteran contends he is entitled to service connection for 
his currently diagnosed right shoulder disability and low 
back disability.  Specifically, he contends that he injured 
his low back and right shoulder when, during service, he 
slipped and fell approximately ten feet onto the steel deck 
of a ship.

The service treatment records confirm the occurrence of this 
accident.  Specifically, they show that in February 1952, the 
Veteran slipped on a rain-soaked ladder and fell 
approximately ten feet, fracturing his right radius (forearm) 
and sustaining multiple abrasions to both legs and a 
contusion of the hip.  At a follow-up visit two months later 
(in April 1952), the examiner noted that the Veteran had 
fallen about fourteen feet, and in so doing had broken his 
right arm and bruised his right hip and right shoulder.  In 
May 1954-approximately eighteen days before his service 
discharge-the Veteran was diagnosed with arthritis, due to 
direct trauma, in the right wrist and elbow.  The examiner 
noted that there were "no other disabilities to be reported 
at th[at] time."

Post-service medical evidence shows that in June 1954-the 
first month following the Veteran's separation from service-
the Veteran underwent a private medical examination wherein 
he reported that during service he had fallen from a boat 
davit, fracturing his right arm, and that he had experienced 
pain in his back and shoulders since the fall.  The examiner 
commented that the Veteran had "apparent traumatic 
arthritis" of the spine and shoulders.  He diagnosed the 
Veteran with arthritis of the shoulders since the slip-and-
fall in 1952.

In August 1954, the Veteran underwent a VA physical 
examination wherein he reported that his back and shoulder 
ached, especially in very damp weather.  Specifically, the 
Veteran stated that he felt pain in both shoulders, the low 
back (felt like the muscles were tight), and in the thoracic 
spine, especially between the shoulder blades.  He further 
stated that the pain in his low back, thoracic spine, and 
both shoulders had come on gradually approximately two years 
after his slip-and-fall accident, and with no major trauma at 
the onset of pain.  On examination, both shoulders had 
complete range of abduction.  There was no heat, redness, or 
swelling of any joint.  He was able to come within about two 
inches of touching the floor on forward flexion of spine.

An X-ray taken in August 1954 revealed that the dorsal and 
lumbar vertebrae were negative for fracture, dislocation, and 
bone pathology.  The intervertebral spaces were of normal 
width.  Sacroiliac articulations were of equal width.  The 
right shoulder was negative for fracture, dislocation, and 
bone pathology.

In October 1954, the Veteran underwent another VA physical 
examination that showed the Veteran's condition to be 
"essentially within normal limits" except for subjective 
discomfort on abduction (raising arms above the head, from 
the side) of both upper arms.  The examiner did not find any 
definite joint disease.

In October 1966, the Veteran underwent another VA examination 
wherein he reported that he was experiencing back pain.  
Physical examination revealed that the spine moved well in 
all directions with minimal discomfort, although the Veteran 
did complain of some discomfort in the fifth lumbar vertebra.  
There were no muscle spasms.

An X-ray taken in October 1966 revealed a "suggestion" of 
spondylolysis on the left side at L5 without evidence of 
slipping.  The intervertebral spaces were within normal 
limits.  There was maintenance of the normal curvature.

In November 1966, the Veteran presented at a private 
examination, reporting that he was experiencing pains in his 
hands, shoulders, neck, knees, back, and hips.  The examiner 
diagnosed him with rheumatoid arthritis.

In January 1967, the Veteran presented at another private 
examination, reporting symptoms of aches and pains in his 
back, right shoulder, right hip, and right knee.

The Veteran obtained a statement, dated February 1967, from 
an a personal acquaintance who stated that the Veteran had 
been suffering with arthritis since about 1954 and at times 
had been unable to do manual labor because of his arthritis.

As to the Veteran's current shoulder disability, in July 
2007, he was diagnosed with superior subluxation of the 
humeral head almost contacting the acromion, consistent with 
a tear of the supraspinatus tendon and superior subluxation 
of the humeral head.  And as to his back disability, in 
November 2007, he was diagnosed with grade one or grade two 
anterior spondylolisthesis of L5 on S1.

As noted above, service treatment records show that the 
Veteran reported a shoulder bruise approximately two months 
after his slip-and-fall.  And, within one month after his 
separation from service, the Veteran presented at a medical 
examination, complaining of shoulder and low back pain.  

The Board is unable to fully address the merits of these 
claims at this time.  As discussed above, the three principal 
elements of a service-connection claim are an in-service 
injury, a current disability, and evidence of a nexus between 
the two.

Here, there is no competent evidence showing that either the 
currently diagnosed shoulder disability or low back 
disability was at least as likely as not caused by his in-
service slip-and-fall.  Although the Veteran himself has 
alleged such a nexus, it is well settled that neither the 
Board nor a claimant who lacks the relevant medical training 
is qualified to render etiological opinions that require 
medical experience, training, or education.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  Because opining as to 
the relationship between the Veteran's in-service slip-and-
fall and his current shoulder or low back disabilities 
requires medical training, the Board finds that the Veteran 
is not qualified to render, on his own accord, a competent 
opinion as to the nexus.  The Board therefore remands these 
claims so that competent nexus opinions can be obtained.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining whether his right 
shoulder disability and/or low back 
disability is/are causally related to 
his period of active service, to 
specifically include whether either or 
both are related to his February 1952 
accident, discussed above.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements, also discussed above.  

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that a right shoulder disability 
or low back disability is/are causally 
related to the Veteran's period of 
active service.

2.  Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran (on either or both claims, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response before returning the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


